798 F.2d 1417
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ray Edward WILLIAMS, Petitioner-Appellant,v.Ronald C. MARSHALL, Respondent-Appellee.
No. 85-3378.
United States Court of Appeals, Sixth Circuit.
July 17, 1986.

Before KENNEDY and MILBURN, Circuit Judges;  and PECK, Senior Circuit Judge.
PER CURIAM.


1
Petitioner Ray Edward Williams appeals the denial of his petition for a writ of habeas corpus under 28 U.S.C. Sec. 2254.


2
Upon consideration of the entire record and the briefs filed herein, we AFFIRM the judgment of the district court for the reasons stated by the magistrate's Report and Recommendation filed March 8, 1985, which Report and Recommendation was adopted by District Judge Sam H. Bell in his Memorandum opinion filed March 29, 1985.